Citation Nr: 0828256	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-02 776	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant had recognized guerrilla service from 
February 1945 to September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO found that the appellant 
did not have recognized service to establish entitlement to 
basic eligibility for nonservice-connected pension benefits.  


FINDING OF FACT

The Military Personnel Records Branch of the National 
Personnel Records Center (NPRC) certified that the appellant 
had recognized guerrilla service from February 1945 to 
September 1945.  


CONCLUSION OF LAW

The appellant did not have the requisite service for basic 
eligibility for VA nonservice-connected pension benefits.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  VA's duties to assist and notify have been 
considered in this case.  As further noted below, the law and 
not the facts are dispositive on this appeal, the duties to 
notify and assist imposed by the VCAA are not applicable to 
this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

The appellant contends that the evidence shows that he had 
service in a regular component of the active United States 
Armed Forces for a period of 9 months, from February 1945 to 
November 1945, which was wartime service, and in support of 
his contention he submitted a photocopy of his PA AGO 
Form 23, Affidavit for Philippine Army Personnel.  He argues 
that under 38 C.F.R. § 3.1 he has basic eligibility to 
nonservice-connected disability pension.  He in essence 
asserts that his service as a member of the recognized 
guerrillas makes him eligible for nonservice-connected 
pension benefits.  

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521.  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes.  See 38 C.F.R. 
§§ 3.40, 3.41.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the  
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed,  
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights,  
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.40.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial  
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information  
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see Venturella v.  Gober, 10 Vet. App. 
340 (1997).  

The appellant points out that his PA AGO Form 23 shows that 
he was attached to components of the U. S. Army and argues 
that this is proof that he served in a regular component of 
the active military forces of the United States during 
wartime and for more than 90 days making him eligible for 
nonservice-connected disability pension.  Although he was 
advised to do so by the RO, the veteran has not submitted the 
original or a certified copy of his DD Form 214 or other 
separation papers issued by the service department and 
showing he served in a regular component of the active 
military, naval or air service of the United States Armed 
Forces.  In July 2006, the service department, through the 
NPRC Military Personnel Records Branch, certified that the 
appellant had recognized guerrilla service from February 1945 
to September 1945.  This finding is binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Spencer v. West, 13 Vet. App. 376 (2000).  

The Board appreciates the appellant's assertions that he 
should be eligible for nonservice-connected pension benefits 
due to his service during World War II.  But given the 
applicable statutory and regulatory provisions recited above 
and the facts of this case, the Board finds that appellant 
does not meet the basic eligibility requirements for VA 
pension benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet.  
App. 426, 429-30 (1994).  


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


